Title: To Alexander Hamilton from John Jay, 15 May 1788
From: Jay, John
To: Hamilton, Alexander


Office for foreign Affairs [New York] 15th May 1788
Dr. Sir
Mr. Richard Laurence of Staten Island has complained to Congress, and to the King of Great Britain, that Judgments have been obtained and executed against him in certain Actions of Trespass, which he says were commenced and prosecuted in Violation of the Treaty of Peace. In these Actions I understand you was concerned for him, and as it is important that the Facts which concern the Merits of his Complaint be ascertained with Precision, I take the Liberty of requesting the Favor of you to furnish me with a State of them as soon as you conveniently can.
With great Esteem and Regard I am, Dr. Sir,   Your most obt. and hble Servt
John Jay
The Honorable A. Hamilton Esqr.
